Citation Nr: 9931469	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of injury to 
the right knee.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel











INTRODUCTION

The veteran served on active duty from March 1992 until April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).  


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
a right knee disability existed prior to service.

2.  The competent and probative evidence of record shows that 
the veteran's pre-existing right knee disability increased in 
severity during service.


CONCLUSION OF LAW

Service connection for residuals of right knee injury is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153 (West  1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disability.  In the interest of clarity, the 
Board will review the applicable law and regulations, briefly 
describe the factual background of this case, and then 
proceed to analyze the claim and render a decision.


Applicable Laws and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury. Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).


Well Grounded Claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but it must be 
accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).


Factual Background

The veteran's December 1991 enlistment Report of Physical 
reflects he indicated to the examiner that he injured his 
right knee at age twelve, requiring application of a cast.  
However, in the accompanying report of medical examination, 
the veteran's lower extremities are marked as normal.

A December 1993 entry in Record of Medical Care, reflects the 
veteran reported right knee pain after participating in 
"wog" day.   The same entry reflects his statement that 
this event consisted of walking on hands and knees for over 
two hours.  The examiner's objective findings include 
negative fluid and mild pain to the right knee and assessment 
as a bruise.  In 1995, an examiner reported normal range of 
motion and lack of grinding noise for the veteran's right 
knee.  Also in 1995, the veteran reported injuring his right 
knee while bike racing, however the examiner's notes do not 
include a diagnosis.

In his 1995 separation Report of Medical History, the veteran 
indicated "yes" for tricked or locked knee, but he did not 
distinguish the right or left knee.  The examiner made no 
reference to the veteran's right knee, except to describe his 
pre-service injury. 

During a July 1996 VA examination, the examiner diagnosed the 
veteran with. "...a history of right knee pain, aggravated in 
service . . . .  He did, however, have a prior history of a 
fracture of the right knee before he joined the service."  
The examiner noted, "...he injured his right knee prior to the 
service when he sustained a fracture as a child.  However, he 
says his right knee was aggravated in the service by doing 
maneuvers such as walking on hands and knees across decks 
aboard ships. There are notes in his file indicating that he 
complained about his right knee during the service as well."

The Board notes the VA examiner's additional comments 
regarding the veteran's right knee, "Neither the right or 
left knee shows any swelling or deformity.  His ranges of 
motion are full,...".  The impressions of the VA radiologist 
who read the veteran's August 1996 magnetic resonance imaging 
(MRI) scan were, "The right knee by MRI shows no evidence of 
prior fracture, meniscal tear or ligamentous abnormality.  
There is a small amount of joint effusion on the right."

In a November 1996 rating decision, the veteran was granted 
service connection for his left knee disability.

D.F., M.D., in August 1997, examined the veteran regarding 
his right knee.  Dr. D.F. indicated, "Examination of the 
right knee shows ... tenderness along the joint line."  He 
went on to note some limitations in movement in front of the 
veteran's right knee, but "...without meniscal involvement".  
Dr. D.F. recommended arthroscopic surgery for the veteran.

In June 1998, R.K., M.D. provided the following impressions 
of the veteran: "chronic right knee patellar tendinitis 
responding to prolonged nonoperative program".  Dr. R.K. 
continued, "I do feel that his right knee symptoms have been 
aggravated by his left knee instability and were aggravated 
and initiated by his kneeling, squatting activities four 
years ago while in the military."  Dr. R.K. preceded his 
diagnosis by stating, "He has had right knee pain 
particularly inferior patellar area for four years.  This 
started after a Navy exercise called Wog day where he had to 
kneel extensively on the floor of a ship.  Since then he has 
had pain in his knee, inferior facet of patella with running 
jumping activities.  Despite prolonged rest, his symptoms 
have persisted.  His symptoms are aggravated by increased use 
of his right knee with his left knee instability pattern."


In a February 1999 VA examination, the veteran's chief 
complaint was, "My left and right knees are bothering me." 
The examiner noted, "The patient reports that he first had 
difficulties with his right knee when he was 12 years of age 
and had a bicycle accident...The patient reports, however, that 
he never fully regained the motion of his right knee. The 
patient states that he injured his right knee again when 

he was aboard ship and they were crossing the equator.  They 
were going through a ceremony known as 'wog' day...they have to 
crawl around on their hands and knees.  He states that this 
injured his right knee and it became swollen...he now reports 
that he has occasional aches and pain and throbbing sensation 
in his knee...where he has to limp".

The examiner further noted, "The right knee is entirely 
stable.  There is an x-ray report of both knees from August 
15, 1996.  The right knee, there were essentially no 
objective findings.  A repeat MRI scan was done on October 
11, 1996 where thin sections of the ACL were obtained and 
there was no evidence of a torn ACL joint at that time." 

The examiner diagnosed the veteran with sprain and strain of 
the right knee.  However, the examiner stated, "He has not 
had any swelling or instability of his right knee.  It seems 
to be more of an annoyance than a true limiting factor at 
this time.  The etiology of this has not been clear.  His MRI 
scan of his right knee was entirely within normal limits and 
examination of his right knee today is entirely within normal 
limits."

Analysis

Well-Grounded Claim

The Board finds that based upon the June 1998 opinion of Dr. 
R.K. and assertions of the veteran, the veteran's claim is 
well grounded.  The veteran's statements that he injured his 
right knee prior to service, and re-injured the same knee 
during "wog" day in service must be accepted as credible.  
See King.  Dr. R. K. stated that the veteran was currently 
diagnosed with chronic tendinitis in his right knee.  He 
continued to say that the veteran's condition resulted from 
his in-service activities and/or service connected left knee.  
Therefore, the veteran's claim meets the Caluza requirements.

Service Connection

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

A mere history of the pre-service existence of a condition as 
recounted by the veteran does not constitute a notation of 
pre-service defects, infirmities or disorders for the purpose 
of 38 U.S.C.A. § 1111 (West 1991), but may be considered 
together with all other material evidence in determinations 
as to inception of a condition.  38 C.F.R. § 3.304(b)(1) 
(1999); Crowe v. Brown 7 Vet. App. 238 at 245 (1994).  

As discussed above, veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. § 1111 (West 
1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 
However, under 38 U.S.C.A. § 1111 and C.F.R. § 3.304(b) 
(1998), the presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disease existed 
prior to service.  The burden of proof is on VA to rebut the 
presumption.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  In this case, that the veteran recounted to private, 
service and VA examiners the pre-service injury to his right 
knee, a fracture to the femur, and such is noted in the 
report of his entrance physical examination.  The veteran's 
statements are consistent with the medical history provided 
during service, have not been contradicted, and are therefore 
accepted as credible.  Thus, the statutory presumption of 
sound condition at entrance into service does not attach as 
to the veteran's right knee since it has been rebutted by 
clear and unmistakable evidence of a knee injury before 
service.  

Accordingly, since a right knee injury is found to have 
occurred prior to service, the issue herein is one of 
aggravation.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); 
Verdon v. Brown, 8 Vet. App. 529, 535 (1996); Crowe, 7 Vet. 
App. at 245 (1994).

Service medical records show findings of right knee disorder, 
aggravated by the 1993 "wog" day events.  At discharge from 
service the veteran again indicated problems with his right 
knee.  After the veteran was discharged from service, one VA 
examination and one private examination showed findings of 
right knee disorder.  Both examiners said that the veteran's 
right knee disorder was aggravated by service.  Dr. R.K. 
diagnosed the veteran in 1998 with "right knee patellar 
tendinitis".  He stated that this disorder was aggravated by 
service.  The 1996 and 1999 VA examinations and 1998 
examination by Dr. R.K. specifically refer to the veteran's 
1993 "wog" day experience.  Each notes that crawling by the 
veteran across the deck of a ship, caused discomfort and 
increased severity to his right knee that he injured prior to 
service.

The 1999 VA examiner stated that an unclear etiology was 
presented. However, the examiner based this impression upon 
what is described as, "A repeat MRI scan [that] was done on 
October 11, 1996...". The Board notes that the October 1996 
MRI was completed in connection with the veteran's left knee, 
not his right knee.  Therefore, the Board does not assign 
great weight to the examiner's statement that the etiology of 
the veteran's right knee is "unclear". 

Moreover, in the same report the VA diagnosed the veteran 
with right knee, strain and sprain.  In 1996 the VA diagnosed 
the veteran with right knee pain aggravated in service with 
MRI findings of right knee joint effusion.  Dr. R.K. also 
diagnosed a right knee disorder that occurred prior to 
service, that was aggravated in service.  Clearly, regardless 
of the lack of probative value of parts of the 1999 VA 
examination, the veteran has established that his pre-service 
right knee injury was aggravated in service.

Therefore, the Board finds that the credible and probative 
evidence in this case supports the veteran's claim of 
residuals of right knee pain caused by aggravation of pre-
service injury.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§  
3.303, 3.306.  Accordingly, service connection for residuals 
of a right knee injury, caused by aggravation of a pre-
service injury, is granted.


ORDER

Entitlement to service connection for residuals of injury to 
right knee is granted.




                                      	                    
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  According to statements made by the veteran, "wog day" is a form of initiation ceremony aboard naval 
vessels in which individuals who have not previously crossed the Equator (called "pollywogs") are forced to 
crawl around the decks on their hands and knees.

